Citation Nr: 1545595	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  11-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1975 to June 1996.  He died on June [redacted], 2009.  The Appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim for service connection for the Veteran's cause of death.

In August 2015, the Appellant provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of the hearing has been associated with the claims folders.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran died in June 2009.  His death certificate states that the cause of his death was metasis of the brain which was due to or as a consequence of melanoma.  At the time of his death, the Veteran was service connected for tinnitus, sinusitis, neurogenic hypotension, status post left acromioclavicular separation, a right knee disability, a lumbosacral strain, hemorrhoids and chronic prostatitis.

The Veteran served in the Persian Gulf during the Gulf War.  The Appellant contends that the Veteran's brain cancer was the result of chemical exposure that he received during his service.  

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2014). 

In a September 2005 correspondence, the Deputy Secretary of Defense noted that they had previously contacted those who had served near Khamisiyah, Iraq to inform them that they may have been exposed to a very low level of chemical agents resulting from the demolition of munitions at Khamisiyah, Iraq.  The Deputy Secretary of Defense also noted that recent research had just found that the death rates of veterans who were exposed to the chemical agents resulting from the demolition of munitions at Khamisiyah, Iraq were similar to that of the veterans who were not exposed to chemical agents resulting from the demolition of munitions at Khamisiyah, Iraq.  The overall death rate was the same with only a "slightly higher death rate due to brain cancer" among servicemen who were in units who might have been exposed.  The correspondence also indicated that research in this matter was ongoing which should help clarify the long-term health outcomes of Gulf War veterans to include those linked to the demolition of munitions at Khamisiyah.

Additionally, the Veteran's representative has submitted multiple internet articles which documented a relationship between the etiologies of cancer, chemical exposure and Persian Gulf service.  

As a result, the Board finds that a VA opinion is warranted to determine the extent to which any such in-service chemical exposure caused or contributed to the Veteran's death.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  See, McLendon; supra. 

As noted above, the Veteran possibly experienced in-service chemical exposure.  The medical evidence of record also reflects that the Veteran died of cancer, although that evidence establishes that the cancer was melanoma that metastasized to the brain, rather than the brain being the primary site of the cancer.  The Board finds that based on the evidence above, a VA review of the records is warranted in order to obtain a competent medical opinion on whether the Veteran's death was related his claimed in-service chemical exposure.  

Furthermore, at the August 2015 hearing, it was discussed that sun exposure from his over 20 years of service, to include service in Southwest Asia, might have caused or contributed to the melanoma.  Accordingly, the Board finds that an opinion is also needed to determine whether any in-service sun exposure could have caused or contributed to the melanoma which resulted in the Veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be forwarded to appropriate VA medical examiner for review.  The examiners are requested to review all pertinent records associated with the claims file, including his service treatment records, VA records, private medical records and the multitude of internet articles provided by the Appellant regarding the etiology of cancer and Persian Gulf service.  The examiner should comment as to whether it was at least as likely as not that the Veteran's death was otherwise causally or etiologically related to his military service.  In particular, the examiner should offer an opinion as to each of the following inquiries:

a.  Is it at least as likely as not (50/50 probability) that sun exposure that occurred during service caused or contributed to the Veteran's melanoma?  The examiner should note that the Veteran served on active duty for precisely two decades, from June 1975 to June 1996, and that this included service in the Persian Gulf from December 1990 to May 1991.

b.  Is it at least as likely as not (50/50 probability) that any in-service chemical exposure, to include exposure from chemical agents resulting from the demolition of munitions, caused or contributed to the Veteran's melanoma?

2.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




